Title: To Thomas Jefferson from Peter Ridge, 10 August 1808
From: Ridge, Peter,McGregor, Archibald,Reynolds, John M.
To: Jefferson, Thomas


                  
                     
                     Philadelphia August 10th. 1808
                  
                  we the Petitioners, officers of Merchant Ships, In the Port of Philadelphia, do sincerly request his Excellency will take into consideration, their case, that means may be had to prevent our Families beging, there subsistance—we become irksome to our friends, and no means by which we can subsist left us—
                  how to act is the question. Your Excellency no doubt will give us some hopes and as In duty boung will pray &c—
                  
                     Peter Ridge Chairman.
                     Archabald McGregor dpt
                     John. M. Reynold Sct.
                  
                Enclosure
                                                
                                                    
                            
                            Philadelphia Augst. 8th. 1808
                        
                     The Petition of the Subscribers Officers of Merchants Ships belonging to the Port of Philadelphia, Respectfully Sheweth,—
                     That in consequence of the present Embargo Laws, the situation of your Petitioners is grevious and afflicting—That they have been engaged in the Mercantile service since their Infancy, with few exceptions, and accustomed, only, to conduct ships or Vessels across the Ocean—
                     That from the operation of the present restrictive Laws they find themselves cut off from their usual employment and of course the means of subsistance are gone.—
                     Your Petitioners are well acquainted with the duties of conducting ships from Port to Port well versed in Naval Tacticks but unable to handle the Harrow or the Plough
                     Your Petitioners have for a long time borne with patience the privations incident to those restrictive Laws, without murmur or complaint, but when imperious necessity compels them to disclose the cause of their grievances they humbly suppose they have a right so to do in a decent and respectful manner. Your Petitioners therefore pray that your Excelency will take their case into consideration and adopt such measures as will relieve the wants of your Petitioners, or if there are vacancies in the Navy to give your Petitioners, or some of them, an opportunity of serving therein as they think themselves capable of performing services of that nature.—They, however, submit their whole case to your consideration hoping your Excellency will adopt such measures as wisdom and Justice may point out, And as in duty bound will pray, &c.
                                                
                            Peter Ridge
                        
                        [and 59 subscribers]
                        
                  
                        
                    